This is an appeal from an order granting a temporary injunction. There is no statement of facts. The trial court did file findings of fact which fully set out the facts and circumstances surrounding the present controversy. Being unobjected to, such findings are here adopted.
Based upon said findings, the trial court concluded as a matter of law that a temporary injunction should issue. This conclusion is erroneous. The phrase "together with all rights, title and interest in and to any and all wells located thereon and any and all equipment in and upon, or used in conection with said wells," does not include the string of pipe theretofore used for the purpose of supplying fuel for the drilling of said wells, nor the tank which had been used in connection with the testing of one of them. The trial court found in effect that the drilling and testing of said well or wells had been completed and the tank and pipe disconnected therefrom prior to the time the assignment under which appellee claims became effective. The phrase "any and all equipment * * * used in connection with said wells" does not mean any and all equipment which had been used in the past in connection with the drilling or testing of such wells, nor does it mean any and all equipment which might possibly be used in the future in connection with the operation of such wells as producers. Acacia Oil  Gas Co. v. Tidal Oil Co.,91 Okla. 237, 217 P. 372.
The fact that the line of pipe involved which had been used for the purpose only of supplying fuel for drilling purposes is suitable for equipping an auxiliary or standby gas well can not be given the effect of placing said pipe line within the wording of the assignment under which appellee claims title. *Page 729 
The judgment of the trial court is reversed and the temporary injunction is vacated.